Citation Nr: 0006598	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  95-01 413A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to a rating in excess 10 percent for right 
anterior cruciate ligament reconstruction with degenerative 
joint disease.  


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from November 1985 to July 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for pes planus and granted 
service connection for a residuals of a right anterior 
cruciate ligament tear, evaluated as 10 percent disabling.  
That evaluation was effective the day after separation from 
service in July 1993.

This appeal was previously before the Board in October 1998, 
when it was remanded to afford the veteran additional VA 
examinations, and to obtain information as to any additional 
treatment received by the veteran.  The RO advised the 
veteran, in accordance with the provisions of 38 C.F.R. 
§ 3.655 (1999), that his failure, without good cause, to 
report for scheduled examinations could result in his claims 
being rated on the evidence of record or being denied.



FINDINGS OF FACT

1. The veteran's bilateral pes planus clearly and 
unmistakably pre-existed service.

2.  The pre-existing bilateral foot disorder did not increase 
in severity during service.

3.  The veteran's right anterior cruciate ligament 
reconstruction with degenerative joint disease is manifested 
by crepitus without instability, deformity, or limitation of 
motion.




CONCLUSIONS OF LAW

1.  The veteran's pre-existing bilateral pes planus was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.304, 3.306 (1999).

2.  An evaluation in excess of 10 percent for right anterior 
cruciate ligament reconstruction with degenerative joint 
disease is not warranted for any period since the effective 
date of the grant of service connection, except for the 
period from November 20 to December 31, 1994, when a 
temporary total rating was in effect.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 5259 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Pes Planus

Factual Background

A review of the record shows that the veteran was diagnosed 
with moderate asymptomatic pes planus on his August 1985 
examination for entrance into service.  The service medical 
records show that in January 1986, the veteran was seen with 
a complaint of occasional pain in his feet with edema and 
crepitus.  The assessments included asymptomatic flat feet.  
In February 1986, it was noted that the veteran had severe 
metatarsal adductus and pes planus deformity of both feet.  
The assessment was symptomatic pes planus responding to 
biomechanical control.  There were no further reports of pes 
planus in service.  In an undated medical board report 
completed some time subsequent to June 1992, there were no 
findings referable to pes planus.  A physical evaluation 
board report completed in April 1993, also made no mention of 
pes planus.  On examination for overseas service in September 
1988, and for separation from service in July 1993, the 
veteran's feet were reportedly normal.  

The veteran was accorded a VA general examination in March 
1994.  On examination of the feet, bilateral pes planus 
without other specific findings was noted.  The diagnosis was 
pes planus.  


Law and Regulations

A person filing a claim for VA benefits has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 38 
U.S.C. § 5107(a); see Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  The Court has held that for a claim to be well 
grounded, it must be accompanied by supportive evidence and 
that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (quoting 38 U.S.C. 
§ 5107(a)).  A well-grounded claim generally requires (1) 
medical evidence (diagnosis) of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence of a nexus between an in-service 
injury or disease and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting the definition of a well-grounded claim 
set forth in Caluza).  Where the determinative issue involves 
medical causation, competent medical evidence is required for 
the claim to be well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994).

The other applicable statutes, regulations, and precedents 
necessary for the disposition of this case are as follows:
	
For the purposes of section 1110 of this 
title, every veteran shall be taken to 
have been in sound condition when 
examined, accepted, and enrolled for 
service, except as to defects, 
infirmities, or disorders noted at the 
time of the examination, acceptance, and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.

38 U.S.C. § 1111. 

Section 1153 of title 38, U.S. Code, provides:
	
A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.

38 U.S.C. § 1153. 

the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that temporary 
or intermittent flare-ups during service of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, not 
just the symptoms, has worsened.  See Maxson v. West, 12 Vet. 
App. 453, 457-8 (1999); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991). 

When the veteran submits a well-grounded claim, VA must 
assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  In October 1996, the Board remanded 
the case for further development in an attempt to assist the 
veteran in developing his claim.  Sufficient information has 
been obtained such that no further assistance to the veteran 
is required in order to comply with the provisions of 
38 U.S.C.A. § 5107(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b).  

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991).  Evidence of 
the veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320 
(1991).  A flare up of symptoms during service, in the 
absence of an increase in severity, does not constitute 
aggravation of the disability. Hunt v. Derwinski, 1 Vet. App. 
292 (1991).  If the claim for service connection is based on 
the aggravation of a pre-existing disease or injury during 
service, the second Caluza element is satisfied if the 
service medical records show treatment for the disease or 
injury during service.  See Maxson v. West, 12 Vet. App. 453 
(1999). The Court of Appeals for Veterans Claims has held 
that the presumption of aggravation can be rebutted by 
evidence of no treatment of the disorder following service.  
Id.  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303 (a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 C.F.R. § 3.102.

Analysis

The report of the veteran's examination on entry into service 
shows that he had bilateral pes planus, moderate when he 
enrolled for service.  He is not, therefore, entitled to the 
presumption of soundness on entering service, and the Board 
finds that pes planus existed prior to the veteran's entering 
service.

The service medical records show that the veteran was seen 
with complaints of symptomatic pes planus during service.  
Thus there is plausible evidence of an increase in the 
severity of the pre-existing disability in service. The Court 
has held that pes planus is the type of disability of which a 
lay person is competent to observe.  Thus the veteran is 
competent to report, as he has, that he has experienced a 
continuity of symptomatology since service. Falzone v. Brown, 
8 Vet App 398 (1995).  There is also competent evidence of 
current disability in the form of the findings on the March 
1994, VA examination.  Accordingly, the Board finds that the 
veteran has submitted a well-grounded claim for service 
connection for bilateral pes planus.

The next question is whether VA has complied with its duty to 
assist the veteran with the development of his claim.  In its 
remand, the Board attempted to ensure that all pertinent 
treatment records were secured and to afford the veteran an 
appropriate examination.  The examination was deemed 
necessary to determine the current severity of the veteran's 
pes planus and whether there was any permanent increase in 
the severity of the pre-existing disability in service.  The 
veteran failed without explanation to report for this 
examination and did not report any post-service treatment for 
pes planus.  The veteran's representative has contended that 
the case should be remanded for another effort to afford the 
veteran an examination.  However, under the provisions of 38 
C.F.R. 3.655, in a case such as this the case must be decided 
on the basis of the current record.

The record shows that the veteran was seen with complaints 
related to pes planus on a few occasions early in service and 
that on one of these occasions his pes planus was described 
as symptomatic.  However, the veteran was able to serve 
approximately six additional years with no complaints or 
findings referable to pes planus.  During these six years the 
veteran underwent fairly through evaluations for other 
conditions.  Thus it must be concluded that the findings 
early in service were acute exacerbations rather than 
representative of any permanent increase in disability.  See 
Hunt, 1 Vet. App. at 296-7.  Buttressing this finding, it the 
fact that the veteran has apparently received no treatment 
for pes planus since service.  See Maxson, 12 Vet. App. at 
453.

The Board finds, therefore, that the presumption of 
aggravation does not apply, and that the preponderance of the 
evidence is against a conclusion that the pre-existing pes 
planus was aggravated in service. 

In reaching its determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise provide a basis for favorable 
resolution of the veteran's bilateral foot disorder claim.  
The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for a bilateral pes planus.


II.  Right Knee Disability

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

VA has attempted to comply with its duty to assist the 
veteran with the development of his claim be seeking all 
known treatment records and by affording him examinations.  
In its prior remand the Board sought to afford the veteran a 
current examination in order to obtain an accurate assessment 
of his disability subsequent to the surgery he underwent 
during VA hospitalization in November and December 1994.  As 
noted above, the veteran has failed to report, without 
explanation for this necessary examination.  Since the 
veteran's claim arises from an original claim for 
compensation, the Board must evaluate the veteran's claim on 
the basis of the evidence of record.  38 C.F.R. § 3.655.

Rating Criteria

Ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity resulting from such 
injuries in civil occupations.  The schedule shall be 
constructed so as to provide ten grades of disability and no 
more, upon which payments of compensation shall be based, 
namely, 10 percent, 20 percent, 30 percent, 40 percent, 50 
percent, 60 percent, 70 percent, 80 percent, 90 percent, and 
total, 100 percent.  38 U.S.C.A. § 1151 (West 1991)

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.

The Court has held that, when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1996) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 
(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).

In VAOPGCPREC 23-97 (1997), VA's general counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  The 
general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

Diagnostic Code 5257 provides that for other impairment of 
the knee: Recurrent subluxation or lateral instability that 
is severe warrants a 30 percent evaluation.  Where such 
subluxation or instability is moderate a 20 percent 
evaluation is warranted.  Where the subluxation or 
instability is slight a 10 percent evaluation is warranted.

Diagnostic Code 5259 provides for a maximum 10 percent 
evaluation for symptomatic removal of the semilunar 
cartilage.

Analysis

The RO has essentially established staged ratings in this 
case by providing the veteran a temporary total rating for 
the period from November 20 to December 31, 1994.  The 
remaining question is whether the veteran's right knee 
disability warrants an evaluation in excess of 10 percent for 
any other period since the effective date of the 
establishment of service connection.  

The pertinent evidence consists of the March 1994 VA 
examination that showed no instability and a full range of 
motion in the right knee.  See 38 C.F.R. §§ 4.71, Plate II 
(1999); see also  4.71a, Diagnostic Codes 5260, 5261 (1999).  
The positive findings consisted of the veteran's subjective 
complaints of pain and swelling on use, and an X-ray 
examination, which revealed degenerative joint disease.

Some symptoms of instability were reported during the VA 
hospitalization in November 1994, however, these symptoms 
were compensated by the temporary total rating. 

The remaining pertinent evidence includes the report of the 
VA examination in November 1995.  On that examination, the 
veteran had no instability or laxity, and his range of motion 
was reported as being to 10 degrees in flexion and 180 
degrees in extension.  The veteran reported functional 
impairment consisting of morning stiffness and pain on 
prolonged standing.  These findings are not suggestive of a 
compensable level of subluxation or instability under 
Diagnostic Code 5257, nor do they show that the right knee 
disability warrants more than a 10 percent evaluation on the 
basis of limitation of motion.

The veteran has apparently been able to achieve his reported 
ranges of motion without any pain, thus the record does not 
show functional impairment which would warrant an evaluation 
in excess of the current 10 percent.  DeLuca.


ORDER

Service connection for bilateral pes planus is denied.  

Entitlement to a rating in excess of 10 percent for right 
anterior cruciate ligament reconstruction with degenerative 
joint disease is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



